Citation Nr: 1716087	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kevin E. Parks, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In May 2008, the Veteran filed a notice of disagreement (NOD).  In January 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  In June 2011, following receipt of additional evidence, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.  

In  September 2011,  the Board expanded the issue on appeal to encompass other psychiatric diagnoses (pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), they bifurcated the appeal, denying service connection for an acquired psychiatric disorder other than PTSD, and remanding to the agency of original jurisdiction (AOJ) the matter of service connection for PTSD for further development.  After accomplishing further action, the AOJ continued to deny the claim (as last reflected in a February 2014 SSOC) and returned this matter to the Board for further appellate consideration.

In February 2015, the Board remanded this claim in order to afford the Veteran a Board hearing before a Veterans Law Judge (VLJ).  In June 2015, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. §§  3.304(f) 4.125.

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until August 2016, the DSM-5 is applicable.

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; 38 C.F.R. § 3.304(f).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

Notably, the Veteran has claimed several in-service stressors.  One is an alleged event during basic training where he purportedly witnessed someone drown.  The second occurred during his time on the U.S.S. Enterprise, when he claimed that he saw a double engine spy plane hit a cable wire on the flight deck.  He further explained that the hook man was hit by the snapped cable wire, and the hook man was killed after the cable wire cut his backside.

The Board notes that the Veteran was also afforded a VA examination in February 2013, at which time he was diagnosed with PTSD under the DSM-IV.  The examiner stated that the Veteran has PTSD that is at least as likely as not related to the two unverified stressors described above.  However, the examiner stated that those stressors were not related to the Veteran's fear of hostile military or terrorist activity.

In September 2011, the Board remanded this claim, inter alia, to contact the Department of the Navy and the National Personnel Records Center (NPRC) to attempt to verify whether the above-described stressors of the Veteran's purported stressors actually occurred.  In addition, the remand directed that the AOJ should review the Veteran's personnel file to determine his periods of service aboard the U.S.S. Enterprise, Hancock, and Bon Homme Richard.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As regards to the cable wire incident, the AOJ prepared a memorandum dated in  March 2013.  That memorandum states that the information required to corroborate the stressor related to the cable wire incident was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  No further efforts were undertaken to attempt to verify the Veteran's purported stressor related to the snapped cable wire while he was aboard the U.S.S. Enterprise.

The Board finds that substantial compliance with the prior remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than stric,t compliance is necessary).  There is no evidence within the claims file that the AOJ attempted to determine the Veteran's periods.  Notably, however, this information may help to narrow down the time frame during which the purported stressor on the Enterprise may have occurred.  Further, while the AOJ determined that there was insufficient to information send to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to independently corroborate the occurrence of the stressor, no attempt was made to determine how long the Veteran served aboard the U.S.S. Enterprise.  

Under these circumstances , the Board concludes that another remand of this matter is required to obtain information regsarding the Veteran's periods of service aboard the various vessels and, after doing so, attempt to verify whether the purported stressor related to his time aboard the U.S.S. Enterprise  actually occurred.  .

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Undertake appropriate action to determine the Veteran's periods of service aboard the U.S.S. Enterprise, Hancock, and Bon Homme Richard.

After determining the Veteran's period of service aboard the U.S.S. Enterprise, undertake further appropriate action, to include contact with the JSRRC and/or the Department of the Navy (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the alleged incident where a cable wire snapped due to a double engine spy plane on the flight deck of the U.S.S. Enterprise and allegedly killed the hook man.

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, should be accomplished. If the search for corroborating information leads to negative results notify the Veteran and afford him the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an n appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

